Per Curiam.
It was known to all the parties that the actual rental in this case was to be $2,310,000 and that the repayment of money loaned for the construction of the building on the leased premises was to be made by the payment of installments thereof with the rent.
The plaintiff was, therefore, entitled to a commission based on the actual rental of $2,310,000 and not the sum of $2,910,000. (See defendant’s Exhibit “ A.”) The latter amount represented both the rent and the money loaned, plus the interest thereon.
The judgment should be modified by reducing the verdict from $9,315, with interest, to the sum of $5,715, with interest, and as modified affirmed, with costs to the appellant.
Present — Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ.
Judgment modified by reducing the judgment as entered to the sum of $6,802.27, and as so modified affirmed, with costs to the appellant.